JAMES R. DUFFIN, JR., as Personal Representative of the Estate of AMBER FAYE DUFFIN and the Estate of TYLER JAMES RICHARD MEYER, Appellant,
v.
LOUIS A. PISANI, Appellee.
No. 4D07-301.
District Court of Appeal of Florida, Fourth District.
March 26, 2008.
Searcy Denney Scarola Barnhart & Shipley, P.A., and Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm Beach, for appellant.
Elizabeth K. Russo and Craig Lee Montz of Russo Appellate Firm, P.A., Miami, and Green, Ackerman & Frost, P.A., Boca Raton, for appellee.
PER CURIAM.
Affirmed.
STONE, WARNER and FARMER, JJ., concur.
Not final until disposition of timely filed motion for rehearing